DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-28 are pending.

Allowable Subject Matter
	Claims 1-28 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, Lin (US 2007/0206136 A1) teaches an electronic device (Lin, Abs., an “LCD panel”), comprising: 
	a substrate (Lin, FIG. 5, [0029], “transistor substrate 21”); and 
a display driver chip (Lin, FIG. 5, [0030], “image data driving IC 24”) bonded on (Lin, see FIG. 5) the substrate (Lin, FIG. 5, [0029], “transistor substrate 21”) and comprising a plurality of operational amplifiers (Lin, FIG. 5, [0035], e.g., “each digital-to-analog converting circuit 241' may be a single-chip integrated circuit (IC) or may be composed of at least one thin-film transistor (TFT). Of course, each digital-to-analog converting circuit 241' may be formed on the transistor substrate 21 directly”), and
the first power input terminal of the first stage is connected to a first metal trace of the substrate (Lin, FIG. 6, [0031], “the input terminal 242 is electrically connected to the metal trace 211”).
	Lin fails to teach “each of the operational amplifiers comprising a first stage and a second stage, wherein the first stage comprises a first power input terminal comprises a first power input terminal and an output terminal for outputting an output voltage”; and “the first power input 
	However, Mossawir et al. (US 8,82,3457 B1) teaches the concepts of each of the operational amplifiers (Mossawir, FIGS. 1-2A, “output stage 130” comprising “low side 230” and “high side 260”) comprising a first stage (Mossawir, FIGS. 1-2A, Examiner interprets “low side 230” as the 1st stage) and a second stage (Mossawir, FIGS. 1-2A, Examiner interprets “high side 260” as the 2nd stage), wherein the first stage (Mossawir, FIGS. 1-2A, “low side 230”) comprises a first power input terminal (Mossawir, FIG. 2A, the input terminal corresponding to “VDD”); and
	the concepts that the second stage (Mossawir, FIGS. 1-2A, “high side 260”) comprises a first power input terminal (Mossawir, FIG. 2A, the input terminal corresponding to “VDD”) and an output terminal (Mossawir, FIG. 1, the terminal corresponding to “output140”) for outputting an output voltage (Mossawir, see FIG. 1); and 
	the first power input terminal of the first stage (Mossawir, FIGS. 1-2A, “low side 230”) and the first power input terminal of the second stage (Mossawir, FIGS. 1-2A, “high side 260”) are both provided with a first voltage level (Mossawir, see FIG. 2A, “VDD”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “image data driving IC 24” taught by Lin to further comprise the op-amps with multiple stages such as “low side 230” and “high side 260”, as taught by Mossawir, in order to provide a “short circuit protection used to protect an amplifier such as, for example, a power amplifier” (Mossawir, col. 1, ll. 28-31).
However, the closest known prior art, i.e., Lin (US 2007/0206136 A1), Mossawir et al. (US 8,82,3457 B1), Nishimori (US 2006/0202750 A1), Udo et al. (US 2003/0034833 A1), Waidhas et al. (US 2018/0286798 A1), Kokubun et al. (US 2003/0103029 A1) and Fifield et al. (US the first power input terminal of the second stage is connected to a second metal trace of the substrate”.
As to claims 2-17, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 18, it differs from claim 1 only in that it is the display driver chip comprised by the display device of claim 1.  It recites the similar limitations as in claim 1, and the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the first power input terminal of the second stage is connected to a second pad that is exposed from the molding compound”.
As to claims 19-28, they directly or indirectly depend from claim 18, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on Monday through Friday at 09:30 AM ~ 06:30 PM EST..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 30, 2021
/RICHARD J HONG/Primary Examiner, Art Unit 2692 


***